DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 10-11 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Hirschmann et al (DD 226512 A1).
Re claim 1, Hirschmann et al teaches a lens positioning mechanism comprising: a member holding unit that has a function of holding a lens member via an auxiliary tool attached to a second surface of the lens member having a first surface, which is a convex optical surface, and the second surface, which is an optical surface facing the first surface, and biasing the held lens member toward a side of the first surface (see abstract and figure); and an attitude control unit that abuts on a predetermined portion on the first surface of the lens member biased on the member holding unit to regulate a position of the predetermined portion and positions the lens member in a predetermined attitude (see numerals 1, 2, 5, and 8).
Re claim 2, Hirschmann et al teaches wherein the attitude control unit is configured to abut on an annular region on the first surface as the predetermined portion to regulate the position (see numerals 5 and 8).
	Re claim 3, Hirschmann et al teaches wherein the attitude control unit is configured to abut on three or more points on the first surface, which are separated from each other, as the predetermined portion to regulate the position (see numerals 5 and 8).
	Re claim 4, Hirschmann et al teaches wherein the lens holding unit has a pad that holds the second surface of the lens member by vacuum suction (see numeral 5), and a joint that swingably supports the pad and is configured to be capable of switching between a movable state and a fixed state of a swinging portion (see page 4, lines 22-26). 
	Re claim 5, Hirschmann et al teaches wherein the lens holding unit has an elastic member that stretches and contracts along a biasing direction of the lens member (see numeral 5).
	Re claim 6, Hirschmann et al teaches wherein the lens holding unit has a brake that maintains a bent state of the elastic member (see page 4, lines 26-34).
	Re claim 10, Hirschmann et al teaches and a member processing unit that performs a predetermined process on the first surface of the lens member positioned in the predetermined attitude by the lens positioning mechanism (see page 4, lines 12-21).
	Re claim 11, Hirschmann et al teaches a step of biasing a lens member to a side of a first surface via an auxiliary tool attached to a second surface of the lens member having the first surface, which is a convex optical surface, and the second surface, which is an optical surface facing the first surface (see abstract and figure 1); a step of regulating a position of a predetermined portion by abutment with the predetermined portion on the first surface of the biased lens member and positioning the lens member in a predetermined attitude (see numerals 1, 2, 5 and 8); and a step of performing a predetermined process on the first surface of the lens member positioned in the predetermined attitude (see page 4, lines 26-34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirschmann et al (DD 226512 A1) and further in view of Gottschald EP 0532892 A1.
	 Re claim 7 Hirschmann et al do not explicitly disclose further comprising a sensor unit that measures a relative position of a predetermined point on the first surface of the lens member with respect to a regulation position when positioned by the attitude control unit.
	However Gottschald et al discloses further comprising a sensor unit that measures a relative position of a predetermined point on the first surface of the lens member with respect to a regulation position when positioned by the attitude control unit (see In order to be able to automatically align the corresponding spectacle lens blank, a vertex refractive index measuring device arranged in the working area of the handling device can be used, which has a sensor and a data connection to the control device, for positioning the spectacle lens blank held by the handling device in the optical center and registering the data of the optical center point for the subsequent, positionally accurate insertion of the lens blank in the holder).
	 Therefore it would have been obvious to one havning ordinary skill in the art at the time the application was filed to modify the device of Hirschmann et al to include a sensor unit that measures a relative position of a predetermined point on the first surface of the lens member with respect to a regulation position when positioned by the attitude control unit as taught by Gottschald for the predictable result of positionally accurate insertion of the lens (see Gottschald passage).
	Re claim 8 Hirschmann et al do not explicitly disclose wherein the lens member is a spectacle lens.
	However Gottschald et al discloses wherein the lens member is a spectacle lens (see In order to be able to automatically align the corresponding spectacle lens blank, a vertex refractive index measuring device arranged in the working area of the handling device can be used, which has a sensor and a data connection to the control device, for positioning the spectacle lens blank held by the handling device in the optical center and registering the data of the optical center point for the subsequent, positionally accurate insertion of the lens blank in the holder).
	Therefore it would have been obvious to one havning ordinary skill in the art at the time the application was filed to modify the device of Hirschmann et al to include the lens member is a spectacle lens as taught by Gottschald for the predictable result of positionally accurate insertion of the lens (see Gottschald passage).
	Re claim 9 Hirschmann et al do not explicitly disclose wherein the spectacle lens is an irregular-shaped lens after cutting or polishing to which the auxiliary tool is attached.
	However Gottschald et al discloses wherein the spectacle lens is an irregular-shaped lens after cutting or polishing to which the auxiliary tool is attached (see In order to be able to automatically align the corresponding spectacle lens blank, a vertex refractive index measuring device arranged in the working area of the handling device can be used, which has a sensor and a data connection to the control device, for positioning the spectacle lens blank held by the handling device in the optical center and registering the data of the optical center point for the subsequent, positionally accurate insertion of the lens blank in the holder)
Therefore it would have been obvious to one havning ordinary skill in the art at the time the application was filed to modify the device of Hirschmann et al to include wherein the spectacle lens is an irregular-shaped lens after cutting or polishing to which the auxiliary tool is attached as taught by Gottschald for the predictable result of positionally accurate insertion of the lens (see Gottschald passage).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17216822 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets include similar or the same limitations such as holding unit, tool , and attitude control which represent an anticipatory relationship.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17216808 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets include similar or the same limitations such as holding unit, tool , and attitude control which represent an anticipatory relationship.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	US 20080098584 A1 similar structure and function


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/            Primary Examiner, Art Unit 2872